IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE              FILED
                           JUNE SESSION, 1997          December 4, 1997

                                                       Cecil W. Crowson
                                                      Appellate Court Clerk
STATE OF TENNESSEE,             )   C.C.A. NO. 01C01-9605-CR-00210
                                )
      Appellee,                 )
                                )   DAVIDSON COUNTY
                                )
V.                              )
                                )   HON. THOMAS H. SHRIVER, JUDGE
WINFORD LEE PIPKIN,             )
                                )
      Appe llant.               )   (RAPE OF A CHILD AND
                                )    AGGRAVATED KIDNAPPING)




FOR THE APPELLANT:                  FOR THE APPELLEE:

DAVID COLLINS                       JOHN KNOX WALKUP
211 Printers Alley Bldg.            Attorney General & Reporter
Fourth Floor
Nashville, TN 37201                 KAREN M. YACUZZO
                                    Assistant Attorney General
                                    2nd Floor, Cordell Hull Building
                                    425 Fifth Avenue North
                                    Nashville, TN 37243

                                    VICTO R S. JO HNS ON, III
                                    District Attorney General

                                    WILLIAM REED
                                    Assistant District Attorney General
                                    Washington Square, Suite 500
                                    222 Se cond A venue S outh
                                    Nashville, TN 37201




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                  OPINION
             The Defendant, Winford Lee Pipkin, was convicted of one (1) count

of especially aggravated kidnapping and five (5) coun ts of rap e of a c hild

following a jury trial in the Criminal Court of Davidson County. He appeals as of

right and presen ts the follow ing issue s:

             1)     The five (5) convictions for rape of a child should be reversed
                    and dismissed because the indictment in each count failed to
                    allege the mens rea.

             2)     The trial court erred by failing to include in its charge to the
                    jury the m inimum numb er of years a perso n sente nced to
                    imprisonment for the offense charged m ust serve before
                    reaching the earliest release eligibility date.

             3)     The trial court erred by allowing the testimony of Sue Ross.

             4)     The trial court erred by imposing consecutive sentences.


             Finding no reversible error, we affirm the judgments of the trial cour t.



             The sentences imposed upon Defendant by the trial court are as

follows:

      Count 1       Especially Aggravated Kidnapping                35 years

      Count 2       Rape of a Child                                 25 years

      Coun t 3      Rape of a Child                                 40 years

      Coun t 4      Rap e of a C hild                               40 years

      Coun t 5      Rap e of a C hild                               40 years

      Coun t 6      Rap e of a C hild                               30 years



             The trial court ordered counts 2, 3, 4, and 5 to be served

conc urren tly with each other.    However, count 1 was ordered to be served

                                          -2-
cons ecutive ly to count 6, and count 6 was o rdered to be serve d cons ecutively to

the concurrent sentences in counts 2, 3, 4, and 5. Th e total effective sentence

is one hu ndred five (105) yea rs.



                 The sufficiency of the evidence to support the convictions is not

challenged on appeal, and therefore only a brief review of the facts is necessa ry.

In September 1994 , the victim, tw elve-year- old D.S ., (this court w ill refer to the

juvenile victim by his initials) was walking home from a neighborhood store when

the Defendant drove up in his vehicle. The Defendant asked D.S. if he wanted

to earn some money helping the Defendant move furniture. D.S.’s brother was

walking some distance in front of the victim. D .S. calle d to his brothe r to see if

he wanted to help also. The Defendant told D.S. that he only needed one helper.

D.S. obse rved a cloth o ver De fenda nt’s hand, and when the Defendant told D.S.

to get into th e vehicle, D .S. was a fraid not to c omply.



                 After driving around for a considerable period of time in Davidson

County, the Defendant took D.S. to Defendant’s apartment where the acts of rape

of a child o ccurre d. W hile at the apartment, Defendant forced D.S. to take a

shower, and the Defendant rinsed out or otherwise washed the victim’s clothes.

Early the next morn ing, Defenda nt drove D.S. around in Davidson County again,

ultima tely letting h im ou t of the ve hicle at a location near th e hom e of the victim’s

grandm other. Mem bers o f the victim ’s family, as well as police officers and

others, searched for the victim all night. The victim wa s taken to a ho spital where

he was examined, including giving a history to Sue Ross, a pediatric nurse

practitione r.




                                            -3-
             During the investigation, the victim identified Defendant from a

photo graph ic lineup and also identifie d Defendant’s vehicle by specific color, size,

scratches and d ents. T he victim testified in deta il as to the e vents of the crimes,

and identified the Defendant at trial.          D.S. also testified that Defendant

brandished a knife during the sexual assaults.



      SUFFICIENCY OF THE COUNTS OF THE INDICTMENT CHARGING RAPE OF A CHILD




             The substance of each count of the indictment which charges rape

of a child alleges as follows:

      That Winford Lee Pipkin on a day in September 1994, in Davidson
      County, Tennessee, and before the finding of th is indictm ent, did
      engage in unlawful sexual penetration of [D.S.] (D.O.B. 01-06-82),
      a child less than thirteen (13 ) years of age, in violation of Tennessee
      Code Annotated § 39-13-522, and against the peace and dignity of
      the State of Tennessee.


             Defendant argues that since the counts of the indictment charging

rape of a child do not allege either intentional, knowing, or reckless conduct, then

the essential element of the mens rea is missing, and the counts of the indictment

are void. Defendant relies upon a decision of this court in State v. Hill, No.

01C01-9508-CC-00267, Wayne County (Tenn. Crim. App., Nashville, June 20,

1996). The Tennessee Supreme Court recently reversed this court’s decision

in State v. Hill. See State v. Hill, _____ S.W.2d _____, No. 01-S-01-9701-CC-

00005, Wa yne C ounty (Ten n., Jac kson , Nov. 3 , 1997 ). The indictme nt in Hill

charged in all counts the following:

      [The defendant] did unlawfully sexually penetra te [the victim ] a
      person less than thirteen (13) years of age, in violation of
      Tennessee Code Annotated § 39-13-502, all of which is against the
      peace and dignity of the State of Tennessee.



                                          -4-
              W hile the Defendant in Hill was charged with aggravated rape, and

the Defendant in the case sub judice was convicted of rape of a child, the

substance of the two offense s are identical, i.e. both involve unlawful sexual

penetration of a child less than thirteen (13) years of age.



              Defendant argue s that th e indic tment charging him with various

counts of rape of a child violate his rights gu arantee d by the S ixth and F ourteen th

Amendments to the United States Constitution and Article I, Section 9 of the

Tennessee Constitu tion which require a n accu sed to be informed of the nature

and cause of the accusation.



              The supreme court in Hill held that the required mental state may be

inferred from the nature of the criminal conduct alleged in the indictment under

review in that case. As the statutory elements of the offense denoted as rape of

a child are identical to the previous offense denoted as aggrava ted rape of a child

less than thirteen (13) years of age and th e lang uage of the in dictm ent in

Defe ndan t’s case is essentially identical to the indictment involved in Hill, our

supreme court’s decision in Hill is contro lling. The required mental state of

intentiona l, knowin gly, or reckle ssly ma y be inferre d from th e nature of the

criminal c onduc t alleged in this indictm ent. This issue is with out me rit.



                 J URY CHARGE RELATIVE TO POSSIBLE PUNISHMENT



              Defendant comp lains that the trial court did not comply with the

provisions of Ten ness ee Co de An notate d sec tion 40 -35-2 01(b) (2)(A) (i). This

                                          -5-
subsection of the Criminal S entencing R eform Ac t of 1989 requ ires the trial court

to include in its charge “an approximate calculation of the minimum number of

years a person sentenced to imprisonment for the offense charged and lesser

included offenses must serve before reaching such person’s earliest release

eligibility date” among other information. This subsection is applicable whenever

a party makes a motion for the court to charge the possible pena lties for the

offense charge d and a ll lesser includ ed offen ses. Th e State concedes in its brief

that the trial court failed to comply with this particular portion of Tennessee Code

Anno tated sec tion 40-3 5-201.



             In the judgment for each conviction of rape of a child, Defendant was

prope rly sentenced as a “c hild rapist” as defined in Tennessee Code Annotated

section 39-13-523.     That statute specifically provid es tha t a “child rapist” is

required to serve the entire sen tence im posed by the trial co urt, undiminished by

any sentence reduction credits that the Defendant may be eligible for or earn.



             In this appeal, Defendant argues that it was reversible error for the

trial court to fail to provide this particular information in the jury charge pursuant

to the provisions of Tennessee Code Annotated section 4 0-35-20 1(b)(2)(A )(i).



      Our supre me c ourt ha s previo usly held that an alleged error involving the

jury charge concerning the range o f punishme nt is not a constitutional erro r.

State v. Cook, 816 S.W.2d 322, 326 (Tenn. 1991). Therefore, any alleged error

concerning jury charge as to the eligibility of parole is governed by Rule 52(a) of

the Ten ness ee Ru les of C rimina l Proce dure a nd Ru le 36(b) of the Tennessee

Rules of Appellate Procedure. Rule 52(a) of the Tennessee Rules of Criminal

                                         -6-
Procedu re provides that “[n]o judgment of conviction shall be reversed on appeal

except for errors which affirmatively appear to have affected the result of the trial

on the merits.” Rule 36(b) of the Tennessee Rules of Appellate Procedure

provides that “[a] final judgment from which relief is available and otherwise

approp riate shall not b e set asid e unless , conside ring the w hole reco rd, error

involving a substa ntial right m ore prob ably than not affected the judgment or

would re sult in prejud ice to the jud icial proce ss.”



              In State v. Cook, our supreme court, in discussing the rationale for

the enactm ent of a statutory right to have a jury know th e range of punish ment,

even though the trial court and not the jury sets punishment, stated as follows:

       It is widely perceived by those who observed the operations of our
       trial courts in previous times, when juries had the additional
       respon sibility of setting punishment, that often they seemed to find
       guilt of a crime not necessarily most strongly suggested by the
       evidence, but one the punishment for which suited their sense of
       justice for the c ase. A ppare ntly the Legislature desired to give those
       charged with crimes the option of making certain that the jury knew
       the punitive consequences of guilty verdicts in the cases under
       consideration, and this court respects the right of the Leg islature to
       do so.


Id. at 326-27.



              In Cook, the supre me co urt did hold that it was reversible error for

the trial court to ch arge the jury solely as to a Range I punishment, when, at the

time of the trial, the charges for whic h Def enda nt cou ld be convicted mandated

Range II punishm ent. The su preme co urt held that whatever rights the defendant

might have would be lost if he were to be sentenced to a punishment greater than

that which the jury wa s inform ed wou ld be imp osed. Id. at 327.




                                           -7-
              In Defenda nt’s case, the jury was correctly informed as to the

spec ific range o f possible senten ces. In ad dition, no les ser includ ed offen ses to

the charges of rap e of a child were inc luded in the cha rge to the jury, and from

the record, it appears that no lesser included offenses were applicable in the

case. There fore, the jury h ad the choice, on each count of rape of a child, of

either convicting the Defe ndan t or acq uitting h im. Th ere is abso lutely no thing in

the record to indicate that the jury would have considered acquittal simply by

being informed that the sentences had to be served day for day without the

possibility of sentence re duction credits. Th e proof of Defendant’s guilt was

overwhelming. We conclusively find that the trial court’s failure to inform the jury

that the Defendant would not be eligible for sentence reduction credits on any

sentence imposed on a conviction of rape of a child does not affirmatively appear

to have affected the results of the trial on the merits . Neithe r does the trial c ourt’s

failure to do so, in this particular case, prejudice the judicial process. This issue

is without m erit.



                               TESTIMONY OF SUE ROSS




              Sue Ross testified concerning statements made by the Defendant

about the assault. Defendant did not object to the testimony of Ross during the

trial. Since the De fenda nt failed to take action that wa s reas onab ly available to

prevent or nullify any harm ful effect of the alleged e rror, he is no t entitled to relief

on this issue. T enn. R . App. P. 3 6(a). De fendan t argues , howeve r, that it was

“plain error” for the trial court to allow this testimo ny. Tenn. R . Crim. P. 52(b).

Rule 52(b) allows this court, in its discretion, to add ress “plain error . . . where

necessa ry to do substan tial justice.”

                                           -8-
              Sue Ross, a ped iatric nurse practitioner, examined the victim at the

hospital within a few hours of the victim’s release by Defendant. Ms. Ross’

specialty is the medical evaluation of children who have been sexually abused.

She testified that during the physical examination of D.S. she obtained a brief

history from the child for the purposes of medical diagnosis and treatment . She

further testified that the history from the victim is necessary to know what type of

tests need to be ordered, to make the most accurate diagnosis, and to prescribe

the best treatm ent for the c hild. Ms. Ross testified that D.S. related that he had

been abduc ted and taken to a n apartm ent where a male had a nally an d orally

penetrated him with the perpetrator’s penis. Furthermore, D.S. told Ms. Ross that

he had been forced to take a shower, his clothes had been washed, and that

shampoo had been used on his rectal area prior to the penetration. D.S. also

informed Ms. Ross that he suffered from burning and stinging when he had had

a bowe l movem ent followin g the sex ual assa ults.



              The trial court, without request by Defendant, instructed the jury that

this testimony by M s. Ross was hearsay, but was admissible only to show the

information available to the pediatric nurse practitioner for her diagnosis and

treatment of the victim. The trial court s pecific ally instru cted th e jury tha t this

testimon y by Ms. R oss wa s not evide nce tha t the even ts actually h appen ed.



              Defendant relies upon State v. Livingston, 907 S.W.2d 392 (Tenn.

1995), arguing that the trial court committed plain error by allowing this evidence

of “fresh complaint.” Our supreme court in Livingston held that:

       [No] acce ptable basis e xists for stretching the fresh-complaint
       doctrine to the extent that it is applic able to case s involvin g child
       victims. Consequently, we hold that in cases where the victim is a

                                          -9-
       child, neither the fact of the complaint nor the details of the
       complaint to a third party is admissible under the fresh-complaint
       doctrine.


Id. at 395.



              Defendant’s argument, even if not waived by failure to object at trial,

is misplaced. The evidence was not “fresh comp laint” evidence. Th e trial court

instructed the jury that the testimony was admitted for the purposes of showing

the information available to the nurse prac titioner for he r diagno sis and tre atmen t.

This testimony was admissible under Rule 803(4) of the Tennessee Rules of

Evidence. See State v. McLeod, 937 S.W.2d 867, 871 (Tenn. 1996); State v.

Maurice Gordon, ____ S.W.2d _____, No. 01S01-9605-CC-00084, Davidson

Coun ty (Ten n., at N ashville , Sept. 29, 19 97) (th ree-ye ar-old sex ab use vic tim’s

complaint of pain and statemen t of who cause d the pain we re admissible for the

purpos e of me dical diag nosis an d treatm ent). This issue is with out me rit.



                              C ONSECUTIVE SENTENCING



              Defendant argues that the trial court erred by imposing co nsecutive

sentences. When an accused challenges the length, range or the manner of

service of a sentence, this court has a duty to conduct a de novo review of the

sentence with the presumption that the determination s made by the trial court are

correct. Tenn. Code Ann. § 40-35-401(d). This presumption is conditioned upon

the affirmative showing in the record that the trial court considered the sentencing

principles and all relevant fa cts and c ircums tances . State v. Ashby, 823 S.W.2d

166, 16 9 (Ten n. 1991 ).


                                          -10-
               In conducting a de novo review of a sentence, this court must

consider:   (a) the evidence, if any, received at the trial and the sentencing

hearing; (b) the presentence report; (c) the principles of sentencing and

argum ents as to sentencing alternatives; (d) the nature and characteristics of the

criminal conduct involved; (e) any statutory mitigating or enhancement factors;

(f) any statement that the defendant made on his own behalf; and (g) the

potential or lack of potential for rehabilitation or treatment. Tenn. Code Ann.

§ 40-35-1 02, -103 , and -21 0; see State v. Sm ith, 735 S.W.2d 859, 863 (Tenn.

Crim. App . 1987).



               If our review reflects that the trial court followed the statutory

sentencing procedure, imposed a lawful sentence after having given due

consideration and proper weight to the factors and principals set out under the

sentencing law, and that the trial court’s findings of fact are adequately supported

by the record, then we may not modify the sentence even if we would have

preferred a different re sult. State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim.

App. 1991 ).



               In ordering conse cutive sen tences , the trial court found that the

Defendant was a n offen der wh ose re cord o f crimin al activity is extensive,

Tennessee Code Annotated section 40-35-115(b)(2), and that Defendant was

convicted of two (2) or mo re statutory offenses involving se xual abu se of a minor,

Tenn. Code Ann. § 40-3 5-115(b)(5). Ho wever, the trial court specifically stated

that it was not primarily relying upon the record of criminal activity of Defendant

in ordering con secutive sentencing, but was instead relying upon factor five (5)

of Ten nesse e Cod e Anno tated sec tion 40-3 5-115(b ).

                                        -11-
             Accord ing to the pre-sentence report of Defendant, he had two (2)

prior convictions, one fo r robbery with a d eadly weapon, and another conviction

for simple robbery. Both of these offenses occurred in 1984. In his brief, the

Defendant does not co ntest the trial court’s finding that his crimina l record is

extensive. Because the Defendant has failed to cite au thority to supp ort his

argument, this issue is waived. T enn. C t. Crim. Ap p. 10(b); State v. Killebrew,

760 S.W .2d 228, 231 (Tenn. Crim . App.), perm to appeal denied, id. (Tenn.

1988). Instead the Defendant argues: (a) that a statutory enhancement factor

found in Ten ness ee Co de An notate d sec tion 40 -35-1 14 wa s imp roper ly applied

in ordering consecu tive sentencing, (b) the trial court failed to consider mitigating

factors advanced by Defendant in ordering consecu tive sentencing; and (c) the

trial court impro perly relied on proof that Defendant tested positive for HIV as an

enhance ment factor to o rder consecu tive sentences.



             The primary fa ctor which the trial cour t relied upon in ordering

consecu tive sentencing was that the defendant was “convicted of two (2) or mo re

statutory offenses involving sexual abuse of a minor with consideration of the

aggravating circumstances arising from the relationship between the defendant

and victim or victims, the time span of defendant’s undetected sexual activity, the

nature and scope of the sexual acts and the extent of the residual, physical and

mental damage to the vic tim or victims.” Ten n. Code A nn. § 40-35-1 15(b)(5).

Certa inly the Defendant was convicted of more than two offe nses o f rape of a

child, and the circum stance s were a ggravatin g. The D efenda nt used a knife to

force D.S. to submit to the repeated rapes, holding it against his head. After

Defendant stopped raping the victim and forced him to take a shower, he implied

that he migh t kill the child so that he w ould no t tell about the rapes.   D.S. was

                                         -12-
compelled to convince the Defendant that he would not tell, making up a story

that his cousin had already s exually ab used h im. W hile a portio n of the sta tute

refers to the time span of the defendant’s undetected sexua l activity, th is is

inapp licable to the Defendant in the case sub judice. The nature and scope of

the acts were s uch th at D.S . was a bduc ted, rap ed bo th ana lly and orally with the

Defen dant’s penis while h e cried and th e Def enda nt held his ha nd ove r his

mouth, and the victim was held at the Defendant’s apartment until the next

mornin g.



              There was more than sufficient testimony of the residual, physical

and mental dam age to D.S . In addition to his physica l injuries from the anal

rapes, his mother described that D.S. had severe emotional difficulties following

the rape. While D.S. was formerly an honor stud ent, he failed the sch ool term

following the rapes. He also became violent, fighting with other children and

using chairs as weapons. Now D.S . is afraid of strangers an d leery of everyone.

Finally, the victim suffers from the possibility that the HIV virus was transmitted

to him from th e Def enda nt durin g the ra pes. W hile cons ecutive sente nces shou ld

not be routinely imposed, the aggregate amount of the se ntenc ing is re ason ably

related to the seve rity of the offenses involved. See State v. Wilkerson, 905

S.W.2d 933, 9 39 (T enn. 1 995). T he De fenda nt’s failu re to ex hibit remorse or the

potential for rehabilitation for his acts requires a lengthy period of incarceration

to protec t the public from po ssible futur e misco nduct. Id. at 939.



              W e therefore find that consecutive sentencing as imposed by the

trial court is appropriate.




                                          -13-
             W hile the Defe ndant d oes no t state the imposition of enhancement

factors as an issue, he argu es in his br ief that he d id not kno w that he was H IV

positive at the time the offenses were committed. Tenn. Code Ann. § 39-13-

521(d)(1). The enhancement factor the Defendant questions was conceded by

the State as inapplicable. Tennessee Code Annotated section 39-13-521(d)(1)

provides that “the court may consider as an enhancement factor at the time of

sentencing that the defendant has tested positive for HIV.” In ad dition to the fact

that Defen dant wa s not teste d for HIV until the day prior to the sentencing

hearing, there is no proof in the record that the Defendant knew he was infected

with the HIV virus at the time of the offense. However, this does not prevent

application of the fact of a positive test for HIV in c onsideration o f consecutive

sentencing under Te nnessee Code A nnotated se ction 40-35-11 5(b)(5).



             In his brief, Defendant states that the trial court erred in using, as an

enhancement factor, that “the person al injuries inflicted upon the victim were

particularly great. Tenn. Code Ann. § 40-35-114(6). However, this particular

enhan ceme nt factor wa s not use d by the trial c ourt.



             The trial court found the following enhancement factors applicable:

             (a)    The offense involved the victim and was comm itted to gratify
                    the defendant’s desire for pleasure or excitement. Tenn.
                    Code A nn. § 40-35-1 14(7).

             (b)    The defendant possessed or employe d a firearm, explos ive
                    device, or othe r dead ly weapon during the commission of the
                    offense. Ten n. Code A nn. § 40-35-1 14(9).

             (c)    The felony was committed while th e defe ndan t was o n paro le
                    from a prior felony conviction. Tenn. Code Ann. § 40-35-
                    114(13 )(B).




                                         -14-
              (d)   The crime was committed under circumstances under which
                    the potential for bodily injury to a victim was great. Tenn.
                    Code A nn. § 40-35-1 14(16).

              (e)   The defendant had tested positive for HIV. Tenn. Code Ann.
                    § 39-13-52 1(d)(1).



              The defendant does not challenge the applicability of the first three

enhancement factors, and the record clearly shows that tho se factors are

applicable.   The indictment charging Defendant with especially aggravated

kidnapping alleged, that in commission of the offe nse, th e victim was thirteen (13)

years of age. Therefore, use of the deadly weapon was not an essential element

of that offens e as alleg ed in the in dictme nt. Furthermore, pleasure or excitement

is not an es sential element of the offense of rape and factor number (7) was

therefore applicab le to all of the s entenc es. See State v. Adams, 864 S.W.2d 31

(Tenn. 1993). Defendant admitted during testimony at the sente ncing hearing

that he w as on p arole at the time of the offenses for which h e was c onvicted .



              In applying factor number 16, the trial court stated that penile-rectal

penetration of a young ch ild is certainly a thing that could ca use potential injury.

The trial court further noted that the whole criminal episode was one which

involved risk for physical injury. The trial court also relied upon the potential for

HIV transm ission, an d the na ture of the activity of the offense. In State v.

Williams, 920 S.W.2d 247, 261 (Tenn. Crim. App. 1995), our court, citing State

v. Smith , 891 S .W .2d 92 2, 930 (Ten n. Crim . App. 1 994), h eld that factor 16

shou ld not be applied in cases of aggravated rape by bodily injury “absent

extraordinary circum stances.”




                                         -15-
               In the case sub judice, Defendant was convicted of rape of a child,

which did not includ e bodily inju ry in the elem ents of the crime ch arged. Three

(3) of the convictions for rape of a child involved rectal penetration of the victim.

As discussed above, the Defendant impliedly made reference that he would ha ve

to do harm to or even kill the victim instead of turning him loose. Under the

circumstances of this case, we feel that factor number 16 was properly applied.



               The State concedes that the enhancem ent fac tor foun d in

Tennessee Code Annotated section 39-13-521(d)(1) is no t applic able in this

particular case . Defe ndan t further argue s that th e trial court did not apply the

mitigating factor found in the especially aggravated kidnapping statute,

Tennessee Code Annotated section 39-13-305(b)(2). That statutory mitigating

factor states “[i]f the offender voluntarily releases the victim alive or voluntarily

provides information leading to the victim’s safe release, such actions shall be

considered by the court as a mitigating factor at the time of sentencing.” The

Sentencing Com mission Comm ents to Subs ection (b) state that the court is

required to consider the vo luntary safe release of the victim as a m itigating factor.

This provision reflects the concern for the sa fety of th e victim . If applic able, th is

statutory mitigating factor wou ld only apply to the sen tence for especially

aggravated kidnapping.         During the course of the especially aggravated

kidnapping, the Defendant comm itted five (5) se parate a cts of rape o f a child. A

dead ly weapon, a knife, was u sed in the co mm ission of the o ffense s. The victim

has suffered in several ways following the commission of the criminal acts, as

discussed above . Even if applica ble, this mitigating factor would be entitled to

little, if any, weight.




                                           -16-
             Finding that four (4) enhancement factors were properly applied, and

that one (1) mitigating factor, if applicable, would be entitled to little weight, we

approve the sente nces im posed by the trial co urt.

             The issues raised a nd argued by Defenda nt con cernin g his

senten cing are w ithout me rit.



             The judgments of the trial court are affirmed.




                                   ____________________________________
                                   THOMAS T. W OODALL, Judge



CONCUR:



___________________________________
JOSEPH B. JONES, Presiding Judge


___________________________________
WILLIAM M. BARKER, Judge




                                        -17-